By the Court.

As the statute expressly requires the Common Pleas to state the facts upon which they found their judgment, and it is very certain that they have not done it in the case before us, the judgment must be reversed. On the other point made by the counsel for the plaintiff in error, we are of opinion that a pauper is not removable, unless actually chargeable, or likely to become so, from one or other of the causes mentioned in the statute. The form of the complaint furnished in the statute is general, and must be adapted, by him who has occasion to use it, to the circumstances of the case he would exhibit.

Judgment reversed.